Weiss, J.
Appeal from an order of the Supreme Court (Doran, J.), entered October 5, 1988 in Albany County, which granted plaintiffs motion for summary judgment.
Plaintiff, an employment agency, commenced this action to recover for personnel placement services rendered to defendant. Following joinder of issue, Supreme Court granted plaintiffs motion for summary judgment. Defendant has appealed.
We reverse. Plaintiff claims that, at defendant’s request, Lynda Muraco was referred for employment in January 1987. Defendant contends that Muraco was interviewed and found not qualified for the position. Subsequently, however, plaintiff discovered that defendant hired Muraco in July 1987 for a different position and plaintiff demanded payment on July 31, 1987, seeking a balance due of $3,040. This amount was ostensibly based on a fee schedule previously forwarded to defendant. The foregoing was propounded in the affidavits of plaintiffs president and its employee involved in the transaction. In opposition, defendant preferred the affidavits of its president and vice-president, both of whom acknowledged that Muraco was interviewed in January 1987 upon plaintiffs referral. As explained by defendant’s president, however, the initial referral was for a commercial lines service representative, a position for which Muraco was deemed unqualified and thus not hired. With this result, defendant maintains that its dealings with plaintiff were terminated, and that Muraco’s subsequent hiring as a personal lines service representative was independent of plaintiffs referral.
In our view, the competing affidavits raise a triable issue of fact as to whether Muraco’s ultimate hiring was pursuant to any placement agreement between the parties. Assuming the existence of such an agreement, a further question exists as to the extent of the damage. Plaintiffs fee schedule is based on a percentage of the referred employee’s annual salary, and yet there is no indication what Muraco’s salary was. Given these basic issues, Supreme Court erred in directing summary judgment in plaintiffs favor.
*951Order reversed, on the law, without costs, and motion denied. Mahoney, P. J., Casey, Weiss, Mercure and Harvey, JJ., concur.